J-A24004-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

EUGENE P. LEONI, JR.                      IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                       Appellee

                 v.

GREGORY T. LEONI (AS THE EXECUTOR
OF THE ESTATE OF EUGENE LEONI, SR.)
AND MARIAN LEONI

                       Appellants              No. 198 EDA 2014


           Appeal from the Order Entered December 13, 2013
          In the Court of Common Pleas of Montgomery County
                   Civil Division at No(s): 1989-01293

EUGENE P. LEONI, JR.                      IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                       Appellee

                 v.

GREGORY T. LEONI (AS THE EXECUTOR
OF THE ESTATE OF EUGENE LEONI, SR.)
AND MARIAN LEONI

                       Appellants              No. 199 EDA 2014


           Appeal from the Order Entered December 13, 2013
          In the Court of Common Pleas of Montgomery County
                   Civil Division at No(s): 1989-01293
J-A24004-14


EUGENE P. LEONI, JR.                          IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

GREGORY T. LEONI (AS THE EXECUTOR
OF THE ESTATE OF EUGENE LEONI, SR.)
AND MARIAN LEONI

                        Appellants                 No. 200 EDA 2014


            Appeal from the Order Entered December 13, 2013
           In the Court of Common Pleas of Montgomery County
                    Civil Division at No(s): 1989-01294

EUGENE P. LEONI, JR.                          IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

GREGORY T. LEONI (AS THE EXECUTOR
OF THE ESTATE OF EUGENE LEONI, SR.)
AND MARIAN LEONI

                        Appellants                 No. 201 EDA 2014


            Appeal from the Order Entered December 13, 2013
           In the Court of Common Pleas of Montgomery County
                    Civil Division at No(s): 1989-01294


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                  FILED FEBRUARY 19, 2015

     Appellants, Gregory T. Leoni (as the Executor of the Estate of Eugene
Leoni, Sr.) and Marian Leoni, appeal from the orders entered in the
___________________________
*Retired Senior Judge assigned to the Superior Court.


                                     -2-
J-A24004-14


Montgomery County Court of Common Pleas, denying their motion to compel

distribution of escrow and termination of letters of credit and their separate

motion to vacate the court’s September 10, 2013 order that granted the

petition of Appellee, Eugene P. Leoni, Jr., and assessed interest on

previously awarded judgments.          We affirm these orders and quash the

appeal in part.

      The relevant facts and procedural history of this appeal are as follows.

         In 1989, Dr. Eugene Leoni, Sr. and his wife, Marian Leoni,
         issued five confessed judgments in favor of three of their
         four children, Nanette, [Appellee] Eugene Jr. and
         [Appellant] Gregory, and against themselves as a plan to
         protect their assets from creditors. On January 25, 1989,
         the Judgments were entered in Montgomery County.
         These judgments included two in favor of [Appellee] in the
         amounts of $375,000.00 and $215,000.00, docketed as
         89-01293 and 89-01294…. The Judgments were revived
         once on [April 19, 1995]. Dr. Leoni died on August 18,
         2006 and Gregory Leoni was named executor of his estate.

         On November 1, 2006, [Appellee] filed praecipes for writs
         of revival of the Judgments.   These writs included a
         request to record the Judgments in the judgment index,
         which created liens against [Appellants’] real property
         located in Montgomery County.1 [Appellants] opposed the
         revival of the judgments.
            1
                Pursuant to 42 Pa.C.S. § 4303(a) which states:

                  Real property.―Any judgment or other order of
                  a court of common pleas for the payment of
                  money shall be a lien upon real property on
                  the conditions, to the extent and with the
                  priority provided by statute or prescribed by
                  General Rule adopted pursuant to section
                  1722(b) (relating to enforcement and effect of
                  orders and process) when it is entered of
                  record in the office of the clerk of the court of

                                        -3-
J-A24004-14


              common pleas of the county where the real
              property is situated, or in the office of the clerk
              of the branch of the court of common pleas
              embracing such county.

          and Pa.R.C.P. 3023(a) which states:

              Except as provided by subdivision (b), a
              judgment when entered in the judgment index
              shall create a lien on real property located in
              the county, title to which at the time of entry is
              recorded in the name of the person against
              whom the judgment is entered.

       A bench trial was held before the [trial court] on April 27,
       2010 regarding the revival of the Judgments. On May 4,
       2010, [the trial court] entered a Decision that revived the
       Judgments in favor of [Appellee] and against [Appellants]
       in the amounts of $375,000.00 and $215,000.00.
       [Appellants] appealed that Decision to the Superior Court
       on September 30, 2010.            [Appellants] posted two
       Irrevocable Standby Letters of Credit on November 17,
       2010 as security in the amounts of $450,000.00 in the
       case under docket number 1989-01293 and $258,000.00
       in the case under docket number 1989-01294 during the
       pendency of the appeal pursuant to Pa.R.A.P. 1731 and
       1734.2 On January 18, 2012, the Superior Court…affirmed
       [the trial court’s] Decision and the resulting Judgments….
       The Superior Court denied [Appellants’] request for
       reargument.       [Appellants’] Petitions for Allowance of
       Appeal…were denied…. The case was remanded…back to
       [the trial] court on December 4, 2012.
          2
           These numbers represent 120% of the Judgment
          amounts pursuant to Pa.R.A.P. 1731(a) which states:

              Except as provided by subdivision (b), an
              appeal from an order involving solely the
              payment of money shall, unless otherwise
              ordered pursuant to this chapter, operate as a
              supersedeas upon the filing with the clerk of
              the [trial] court of appropriate security in the
              amount of 120% of the amount found due by
              the [trial] court and remaining unpaid. Where

                                     -4-
J-A24004-14


                 the amount is payable over a period of time,
                 the amount found due for the purposes of this
                 rule shall be the aggregate amount payable
                 within 18 months after entry of the order.

          On January 3, 2013, [Appellee] filed a Motion to have
          Prothonotary Direct Bank to Draw Down Irrevocable
          Standby Letters of Credit in favor of [Appellee] pursuant to
          Pa.R.A.P. 1734. On March 20, 2013, [the trial] court
          granted [Appellee’s] Motion and directed the Prothonotary
          to collect the Irrevocable Standby Letters of Credit in the
          aggregate amount of $708,000.00 and distribute same to
          [Appellee].    On May 20, 2013, [Appellants] filed an
          Emergency Motion to Stay Draw Down on Irrevocable
          Standby Letters of Credit, claiming [Appellee was] not
          entitled to the entire amount of the Standby Letters of
          Credit, but solely the principal aggregate amount of the
          Judgments equaling $590,000.00, without interest. On
          May 23, 2013, the [trial court] ordered [Appellants] to file
          a legal memorandum on the issue of whether [Appellee]
          was entitled to interest on the Judgments. On May 30,
          2013,    [the    trial] court   ordered    the    immediate
          disbursement of $590,000.00, said sum representing the
          undisputed principal of the two Judgments. The principal
          of the Judgments was paid to [Appellee] on June 18, 2013.

          On August 5, 2013, [Appellee] filed a Petition to Assess
          Interest from January 25, 1989 on the two Judgments
          totaling $849,600.00. On September 10, 2013, … [the
          trial] court granted said petition and assessed interest on
          the Judgments in the amount of $849,600.00.

          On September 16, 2013, [Appellants] filed a Motion to
          Vacate Order of September 10, 2013….[1] On September
____________________________________________


1
  In their motion, Appellants asserted Appellee “filed the instant Petition to
Assess Interest, notwithstanding the fact that the issue of interest was the
subject of [Appellants’] previously filed Emergency Motion to Stay Draw
Down on Irrevocable Standby Letters of Credit, and on which the parties had
already submitted legal memoranda pursuant to the [trial court’s] Order of
May 23, 2013.” (Motion to Vacate, filed 9/16/13, at 3; R.R. at 190a).
Appellants argued the trial court “has since never ruled on the issue of
(Footnote Continued Next Page)


                                           -5-
J-A24004-14


          18, 2013, the court stayed its order of September 10,
          2013 and scheduled argument on the Motion to Vacate.
          On October 15, 2013, [Appellants] filed a Motion to
          Compel the Distribution of Escrow and Termination of
          Letters of Credit…seeking the court to order (1) [Appellee]
          and his assignee3 to enter satisfactions of the Judgments;
          (2) [Appellee] and his assignee to pay the Estate of Marian
          E. Leoni the sum of $5,900.00 (1% of $590,000.00) for
          each day that the satisfactions have not been entered
          since July 18, 2013; (3) the proceeds held in escrow by
          City Line Abstract Company be distributed immediately to
          Gregory T. Leoni and Nanette G. Leoni;[2] and (4) the
          letters of credit issued by Ambler Savings Bank
          immediately be terminated and cancelled.
             3
                On September 25, 2013, [Appellee] assigned his
             rights, title and interest in the Judgments to SJL, 3
             LLC, a Delaware limited liability company.

          On December 1[3], 2013, the court entered an order which
          denied [Appellants’] Motion to Vacate and [Appellants’]
          Motion to Compel.

(Trial Court Opinion, filed April 8, 2014, at 1-4).

      On January 9, 2014, Appellants timely filed two (2) notices of appeal

from the orders entered at docket No. 1293 of 1989. One notice of appeal

pertained to the order denying Appellants’ motion to vacate, and the second
                       _______________________
(Footnote Continued)

interest since this component of [Appellants’] Emergency Motion has never
been listed for argument or hearing.” (Id. at 2; R.R. at 189a).
2
   The funds held in escrow by City Line Abstract Company represented the
proceeds of a transaction where the Marian E. Leoni Trust and the Eugene P.
Leoni, Sr. Family Trust sold certain real property to Appellee. The parties
disputed whether the court’s September 10, 2013 order created a lien on the
property. Consequently, the parties “agreed to cause the liens, if any, of the
Judgments and the September 10 Order to be released from the Property
and any such liens shall attach to the Escrow Fund….” (Motion to Compel,
filed 10/15/13, at 2; R.R. at 319a).



                                            -6-
J-A24004-14


notice of appeal pertained to the order denying Appellants’ motion to

compel. That same day, Appellants filed two (2) notices of appeal from the

orders entered at docket No. 1294 of 1989, pertaining to the denial of the

same motions. On January 13, 2014, the court ordered Appellants to file a

concise statement of errors complained of on appeal, pursuant to Pa.R.A.P.

1925(b). Appellants timely filed a Rule 1925(b) statement on January 31,

2014. This Court consolidated the appeals sua sponte on March 12, 2014.

     Appellants raise the following issues for our review:

        WHETHER THE TRIAL COURT COMMITTED AN ABUSE OF
        DISCRETION    OR  ERROR   OF  LAW   IN  DENYING
        [APPELLANTS’]  MOTION   TO   VACATE   ORDER  OF
        SEPTEMBER 10, 2013[?]

        WHETHER THE     TRIAL COURT COMMITTED AN ABUSE OF
        DISCRETION      OR   ERROR  OF  LAW   IN  DENYING
        [APPELLANTS’]   MOTION TO COMPEL THE DISTRIBUTION
        OF [ESCROW       AND] TERMINATION OF LETTERS OF
        CREDIT[?]

        WHETHER THE TRIAL COURT COMMITTED AN ABUSE OF
        DISCRETION    OR ERROR   OF  LAW   IN  DENYING
        [APPELLANTS’]  MOTION  TO   VACATE   ORDER  OF
        SEPTEMBER 10, 2013 WITHOUT AN EVIDENTIARY
        HEARING[?]

        WHETHER THE TRIAL COURT COMMITTED AN ABUSE OF
        DISCRETION    OR  ERROR  OF   LAW  IN   DENYING
        [APPELLANTS’] MOTION TO COMPEL THE DISTRIBUTION
        OF ESCROW AND TERMINATION OF LETTERS OF CREDIT
        WITHOUT AN EVIDENTIARY HEARING[?]

        WHETHER THE TRIAL COURT COMMITTED AN ABUSE OF
        DISCRETION    OR ERROR   OF  LAW   IN  DENYING
        [APPELLANTS’]  MOTION  TO   VACATE   ORDER  OF
        SEPTEMBER 10, 2013 AND MOTION TO COMPEL THE
        DISTRIBUTION OF ESCROW AND TERMINATION OF

                                    -7-
J-A24004-14


         LETTERS OF CREDIT SINCE THE LIENS OF THE
         JUDGMENTS OF [APPELLEE] WERE EXTINGUISHED WHEN
         THEY WERE PAID IN FULL AND SHOULD HAVE BEEN
         MARKED SATISFIED[?]

         WHETHER THE TRIAL COURT COMMITTED AN ABUSE OF
         DISCRETION    OR ERROR   OF  LAW   IN  DENYING
         [APPELLANTS’]  MOTION  TO   VACATE   ORDER  OF
         SEPTEMBER 10, 2013 AND MOTION TO COMPEL THE
         DISTRIBUTION OF ESCROW AND TERMINATION OF
         LETTERS OF CREDIT SINCE [APPELLEE’S] JUDGMENTS
         CANNOT BE AMENDED AFTER THEY HAVE BEEN PAID IN
         FULL[?]

         WHETHER THE TRIAL COURT COMMITTED AN ABUSE OF
         DISCRETION    OR  ERROR   OF  LAW   IN  DENYING
         [APPELLANTS’]   MOTION  TO   VACATE   ORDER  OF
         SEPTEMBER 10, 2013 AND MOTION TO COMPEL THE
         DISTRIBUTION OF ESCROW AND TERMINATION OF
         LETTERS OF CREDIT SINCE THE LIENS OF THE
         JUDGMENTS IN FAVOR OF GREGORY AND NANETTE WERE
         SUPERIOR TO ANY PURPORTED LIENS CLAIMED BY
         [APPELLEE?]

(Appellants’ Brief at 4).    Appellants’ statement of questions involved,

however, does not correspond to the argument section of their brief. The

argument section is divided into six parts, addressing four distinct concerns:

1) whether the court erroneously refused to conduct oral argument on

certain filings; 2) whether the parties entered into a settlement agreement

in May 2013, whereby Appellants satisfied the judgments in favor of

Appellee by making a single payment of $590,000.00; 3) whether there is a

basis for the court to assess interest on the judgments; and 4) regarding the

funds held in escrow by City Line Abstract, whether the liens in favor of

Gregory and Nanette Leoni are superior to the liens in favor of Appellee.


                                    -8-
J-A24004-14


Consequently, we will consider these four distinct arguments in the same

order and as they appear in the body of Appellants’ brief.

        In their first issue, Appellants complain the court denied them the

opportunity to present oral argument on their motion to compel distribution

and motion to vacate the order assessing interest on the judgments, even

though they timely requested argument.       Citing Pa.R.C.P. 211, Appellants

insist they have the right to argue their motions. Appellants maintain, “The

presentation of issues and the resulting development of the record would

have assisted” the trial and appellate courts.     (Appellants’ Brief at 17).

Appellants conclude the court committed reversible error by denying their

motions without oral argument. We disagree.

        “[T]he interpretation and application of a Pennsylvania Rule of Civil

Procedure presents a question of law.” Barrick v. Holy Spirit Hosp. of the

Sisters of Christian Charity, 32 A.3d 800, 808 (Pa.Super. 2011), affirmed,

___ Pa. ___, 91 A.3d 680 (2014) (quoting Boatin v. Miller, 955 A.2d 424,

427 (Pa.Super. 2008)). “Accordingly, to the extent that we are required to

interpret a rule of civil procedure, ‘our standard of review is de novo, and

our scope of review is plenary.’” Barrick, supra (quoting Boatin, supra at

427).

        Pennsylvania Rule of Civil Procedure 211 governs requests for oral

argument as follows:

          Rule 211. Oral Arguments


                                     -9-
J-A24004-14


            Any party or the party’s attorney shall have the right to
         argue any motion and the court shall have the right to
         require oral argument. With the approval of the court, oral
         argument may be dispensed with by agreement of the
         attorneys and the matter submitted to the court either on
         the papers filed of record, or on such briefs as may be filed
         by the parties. The person seeking the order applied for
         shall argue first and may also argue in reply, but such
         reply shall be limited to answering arguments advanced by
         the respondent. In matters where there may be more
         than one respondent, the order of argument by the
         respondents shall be as directed by the court.

Pa.R.C.P. 211.

         Rule 211 gives every party or his attorney a qualified
         right to make an oral argument on any motion. The court
         by local rule may regulate the length of time of such
         arguments. In a given case the local court may also
         dispense with oral argument if it so desires and
         dispose of the case on the record or upon briefs.

                                   *   *    *

         Since motions may be of numerous varieties, with many
         degrees of supporting data (or lack of it), discretion must
         lie with the trial judge to determine whether issues are
         raised which can best be resolved by briefs and/or oral
         arguments.

Gerace v. Holmes Protection of Phila., 516 A.2d 354, 359 (Pa.Super.

1986), appeal denied, 515 Pa. 580, 527 A.2d 541 (1987) (internal citations

omitted) (emphasis in original).

      Instantly, Appellants concede the court allowed and received argument

on their motion to vacate the order of September 10, 2013.                   (See

Appellants’   Brief   at   12.)    Regarding    Appellants’   motion   to   compel

distribution, Appellants filed the motion on October 15, 2013. The motion


                                       - 10 -
J-A24004-14


included a cover sheet with a specific request for oral argument as well as

numerous exhibits in support of Appellants’ claims.       Further, Appellants’

claims in the motion to compel distribution overlapped with the issues raised

in their motion to vacate the order of September 10, 2013. On December 2,

2013, Appellee filed a response in opposition to the motion to compel

distribution, including a memorandum of law addressing Appellants’ claims.

      Here, the court had an extensive record of filings, memoranda, and

exhibits to dispose of the claims in Appellants’ motion to compel distribution.

Therefore, the court found it could resolve Appellants’ motion to compel

without conducting oral argument.       See Gerace, supra (holding plaintiffs

did not suffer prejudice due to court’s denial of oral argument prior to grant

of defendant’s summary judgment motion; parties had submitted extensive

depositions and affidavits, providing court with ample record of facts,

allegations, and legal positions at issue). Consequently, Appellants are not

entitled to relief on their first argument.

      In their second dispute, Appellants assert the parties entered into a

settlement agreement on May 15, 2013.          Pursuant to the terms of the

agreement, Appellants agreed to pay, and Appellee purportedly agreed to

accept, $590,000.00 on or before May 20, 2013. Appellants further contend

Appellee was supposed to file orders to satisfy the judgments upon receipt of

the payment.     Appellants insist the payment of $590,000.00 to Appellee

satisfied the judgments in full, and Appellee should have marked the


                                      - 11 -
J-A24004-14


judgments as satisfied.    Because Appellee failed to file the requisite

satisfactions, Appellants claim they are now entitled to liquidated damages.

On this basis, Appellants conclude the trial court should have ordered

Appellee to mark the judgments as satisfied and awarded Appellants

damages. We disagree.

     “[T]he enforceability of settlement agreement is a matter to be

determined according to the principles of contract law.” Cawthorne v. Erie

Ins. Group, 782 A.2d 1037, 1038 (Pa.Super. 2001).       “Basic contract law

directs that in order to constitute a contract there must be an offer on one

side and an acceptance on the other.” Id. “Until accepted in the mode and

manner expressly provided by the terms of the offer, there remains an

unaccepted offer which cannot, in itself, be considered a binding contract.”

Id. at 1038-39.

     Instantly, Appellants attempted to prove the existence of a settlement

agreement by submitting a series of emails between counsel.     In the first

email, sent at 1:01 p.m. on May 15, 2013, Appellants’ counsel stated:

        As discussed, here are the Orders to Satisfy the judgments
        captioned at Docket Nos. 1989-01293 ($375,000) and
        1989-01294 ($215,000). This will confirm that you will be
        signing these and filing them of record upon receipt of the
        Estate’s check in the amount of $590,000, which you
        asked to be in one check. We are making arrangements
        accordingly, with the hope of forwarding the check on or
        before May 20, 2013.

                                *     *      *




                                    - 12 -
J-A24004-14


(See Emergency Motion to Stay Draw Down, filed 5/20/13, at Exhibit E; R.R.

at 99a.)

        At 1:12 p.m., Appellee’s counsel responded:

           I will file Orders once the funds have cleared. The filing
           will take place within one day of the funds clearing. Our
           paralegals do this routinely. If there is any delay with the
           check, let me know. Once the check has cleared, I will
           advise you and [the accountant] in writing.

(Id.) At 3:39 p.m., Appellee’s counsel added:

           I do want to be clear and clarify my prior email[.]
           [Appellee] will always reserve all his rights to the interest
           component that he is entitled to under the judgments. I
           checked [the trial court’s] opinions, as we briefly
           discussed, and, at first read, they appear to be silent on
           the issue. That is the primary reason we would be drafting
           and filing the appropriate Orders to reflect the payments.
           Our filed Orders will reflect the payments received and
           reserve our rights with respect to interest.

(Id.)    Appellants’ counsel concluded the email exchange at 7:48 p.m.,

stating: “Left you a voicemail.       To be clear―if the judgments are not

satisfied upon payment we will seek to recover statutory liquidated

damages.” (Id.)

        Here, Appellee’s counsel did not expressly accept Appellants’ “offer” to

resolve the matter with one payment of $590,000.00.           Appellee’s counsel

specifically sought to reserve his client’s right to pursue interest on the

judgments. On this record, Appellants failed to demonstrate an enforceable

settlement agreement, and they are not entitled to relief on their second

topic. See Cawthorne, supra.


                                      - 13 -
J-A24004-14


      In their third argument, Appellants rely on Appellee’s counsel’s

statements from the 2010 bench trial to support their assertion that

Appellee waived any claim to interest on the judgments. Appellants contend

Appellee sought only to revive the existing judgments from 1995, and

counsel’s cursory mention of interest amounted to an “afterthought” that

could not have preserved Appellee’s rights. Further, Appellants complain the

court erroneously determined that post-judgment interest is a matter of

procedure, and that it automatically accrues.     Appellants insist Appellee

needed to include a separate claim for post-judgment interest in his writs of

revival.   Appellants maintain that interest was not a component of the

judgments or the writs of revival; thus, Appellee was entitled to the face

amount of the judgments without an award of interest.              Moreover,

Appellants argue   that Appellee has already received a payment of

$590,000.00, representing the entire amount of the judgments, and the

court could not amend the judgments after Appellants provided full

payment.    Appellants conclude the court should not have awarded post-

judgment interest to Appellee. We disagree.

      Whether a trial court erred in awarding post-judgment interest

presents a question of law; our standard of review is de novo and our scope

of review is plenary.   Hutchison ex rel. Hutchison v. Luddy, 946 A.2d

744 (Pa.Super. 2008). The Judicial Code governs the imposition of interest

on judgments as follows:


                                   - 14 -
J-A24004-14


         § 8101. Interest on judgments

            Except as otherwise provided by another statute, a
         judgment for a specific sum of money shall bear interest at
         the lawful rate from the date of the verdict or award, or
         from the date of the judgment, if the judgment is not
         entered upon a verdict or award.

42 Pa.C.S.A. § 8101.      “Judgments bear interest from the time obtained

until…satisfaction [is] made.”       Koolvent Aluminum Awning Co. of

Pittsburgh v. City of Pittsburgh, 162 A.2d 256, 257 (Pa.Super. 1960).

“It is as distinctly a substantive part of the debt as if the obligation to pay it

was founded on a contract for interest.” Id.

      “Post-judgment interest does not serve to compensate the plaintiff for

any damages….”        Lockley v. CSX Transp. Inc., 66 A.3d 322, 327

(Pa.Super. 2013), appeal denied, 621 Pa. 667, 74 A.3d 127 (2013).

         Rather, [p]ost[-]judgment interest serves two important
         functions—it compensates the judgment creditor for the
         loss of use of the money until the judgment is paid and it
         acts as an incentive for the judgment debtor to pay the
         judgment promptly.

         Additionally, we note that three federal circuits have
         viewed post-judgment interest as procedural. The United
         States Court of Appeals for the Fifth Circuit best explained
         the characterization as follows.

            Post[-]judgment     interest    has    a    substantive
            characteristic because the applicable rate of interest
            and rules of accrual can increase or decrease the
            amount of a monetary award. But post[-]judgment
            interest is better characterized as procedural
            because it confers no right in and of itself. Rather, it
            merely follows and operates on the substance of
            determined rights.      Post[-]judgment interest is
            designed to compensate a successful plaintiff for the

                                      - 15 -
J-A24004-14


             time between his entitlement to damages and the
             actual payment of those damages by the defendant.

                                   *       *        *

          Based on the above considerations, we conclude that post-
          judgment interest is a method by which rights…are
          enforced.”      We therefore agree…that post-judgment
          interest is properly characterized as a matter of procedure,
          rather than one of substantive law.

Id. (internal citations, quotation marks, and footnote omitted).

        Instantly, Dr. Leoni issued the two judgments in favor of Appellee,

totaling $590,000.00, on January 25, 1989. Dr. Leoni filed writs of revival in

1995.     Appellee filed the current writ-of-revival actions on November 1,

2006.      Significantly, Appellee’s praecipes for writ of revival for both

judgments requested the principal amounts “with interest from January 25,

1989.”      (See   Appellee’s   Petition       to   Assess   Interest   and   Authorize

Distribution, filed 8/5/13, at Exhibit C; R.R. at 167a, 170a.)

        The matter proceeded to a bench trial where Appellee’s counsel

reiterated the demand for interest: “[W]hatever entitlement that [Appellee]

would have to interest[,] he would continue to have those rights, whatever

those rights may be.” (See Emergency Motion to Stay Draw Down at Exhibit

A; R.R. at 90a.) When viewed in context, we cannot agree with Appellants’

characterization of counsel’s statement as an “afterthought.” We conclude

Appellee’s actions throughout the proceedings made clear his right to post-

judgment interest.

        Subsequently, the court found Appellee was entitled “to the immediate

                                       - 16 -
J-A24004-14


payment of the undisputed $590,000.00….” (See Order, dated 5/30/13, at

1; R.R. at 116a). The court added, “Nothing in this Order adjudicates any of

the parties’ claims with regard to post-judgment interest or any right to

have the judgments marked as satisfied.” (Id.) In a separate order, dated

May 23, 2013, the court directed Appellants to file a memorandum on the

issue of post-judgment interest.    On August 5, 2013, Appellee filed his

petition to assess interest and authorize distribution.   Pursuant to Section

8101, Appellee argued that interest on the judgments had accrued since

January 25, 1989, at six percent (6%) per year, until the court’s May 23,

2013 order. Appellee concluded Appellants owed $849,600.00 in interest on

the judgments. Ultimately, the court granted Appellee’s petition to assess

interest and awarded him $849,600.00 in interest.

      Contrary to Appellants’ argument, the payment of the undisputed

$590,000.00 did not satisfy their obligation to Appellee. Appellee properly

pursued post-judgment interest to compensate him “for the time between

his entitlement to damages and the actual payment of those damages” by

Appellants. See Lockley, supra. On this record, the court committed no

error of law in awarding post-judgment interest to Appellee, and Appellants

are not entitled to relief on this claim. See Hutchison, supra.

      In their fourth and last argument on appeal, regarding the priority of

the parties’ liens against certain funds held in escrow by City Line Abstract,

Appellants contend the liens in favor of Gregory and Nanette Leoni are


                                    - 17 -
J-A24004-14


superior to any liens claimed by Appellee.       Appellants insist their act of

posting security, in the form of the irrevocable standby letters of credit,

discharged the liens in favor of Appellee. Additionally, Appellants maintain

Gregory and Nanette Leoni revived their own liens in 2012, thereby

elevating the priority of their liens over the liens of Appellee. On this basis,

Appellants conclude the court should have granted their motion to compel

distribution of escrow and termination of letters of credit.        We decline to

address the merits of Appellants’ argument at this time.

      As a prefatory matter, we note:

         Rule 341. Final Orders; Generally

            (a) General rule.          Except as prescribed in
         subdivisions (d), and (e) of this rule, an appeal may be
         taken as of right from any final order of an administrative
         agency or lower court.

            (b) Definition of final order.        A final order is any
         order that:

            (1)   disposes of all claims and of all parties; or

            (2)   is expressly defined as a final order by statute; or

            (3) is entered as a final order pursuant to subdivision
         (c) of this rule.

Pa.R.A.P. 341(a), (b).

      Instantly, the trial court evaluated this issue as follows:

         The parties’ respective claims regarding proceeds held in
         escrow by City Line Abstract [have] not been adjudicated
         by [the trial] court…. Both parties agree this issue is not
         ripe and has not been adjudicated as reflected by
         paragraph 14 of [Appellee’s] Motion to Authorize the

                                     - 18 -
J-A24004-14


          Distribution of an Escrow Fund filed on February 26, 2014
          and paragraph 14 of [Appellants’] answer to said motion
          filed on March 11, 2014. There has been no evidence
          proffered as to any judgments in favor of Nanette or
          Gregory, or the liens that they created. Likewise, there
          has been no evidence of record regarding the sale of any
          of [Appellants’] property. This matter was first raised in
          the Motion to Compel, which was combined with requested
          relief regarding the Judgments and the interest thereon.

(See Trial Court Opinion at 8) (internal footnotes omitted). Our review of

the record confirms the court’s assertions.3 Moreover, the escrowed funds

relate to a real estate transaction involving Appellee and various family

trusts which are not parties to the current appeal.       Issues concerning the

escrowed funds are, at best, tangential to Appellants’ claims regarding the

award of post-judgment interest to Appellee. For these reasons, we quash

the portion of the appeal relating to the escrowed funds. See Pa.R.A.P. 341.

       Accordingly, we affirm the orders denying Appellants’ motion to

compel and separate motion to vacate. We quash that portion of the appeal

as it relates to the priorities of liens on the City Line Abstract escrow funds.

       Orders affirmed; appeal quashed in part.


____________________________________________


3
   In Appellee’s Motion to Authorize the Distribution of an Escrow Fund, he
stated: “The December 1[3], 2013 Orders did not facially adjudicate the
parties’ entitlement to the Escrow with City Line Abstract.” (See Motion,
filed 2/26/14, at 4; R.R. at 428a.)      In Appellants’ answer, they also
conceded: “The Order denying the Motion to Compel the Distribution of
Escrow and Termination of Letters of Credit did not adjudicate the issue with
respect to the balance of the escrow with City Line Abstract.” (See Answer,
filed 3/11/14, at 5; R.R. at 460a.)



                                          - 19 -
J-A24004-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/2015




                          - 20 -